Citation Nr: 1115453	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-25 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to May 2007.  

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008, rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claims of entitlement to service connection for gout, bilateral hearing loss, tinnitus, and right hand arthritis.  This rating decision also granted entitlement to service connection for: degenerative joint disease (DJD) of the lumbar spine (assigning a 10 percent disability rating); cervical strain (assigning a 10 percent disability rating); hiatal hernia (assigning a noncompensable disability rating); and a right foot disability (assigning a noncompensable disability rating).

In April 2009, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims for bilateral hearing loss and tinnitus.  A statement of the case (SOC) was issued in June 2009, which addressed the denial of the Veteran's claim for bilateral hearing loss.  The Veteran timely perfected his appeal with regard to this issue in July 2009.  A June 2009 rating decision granted the Veteran's claim of entitlement to service connection for tinnitus, assigning the maximum 10 percent disability rating.

The Board also notes that in correspondence dated in June 2009, the Veteran submitted a NOD with the disability ratings assigned for his back disorders.  See Veteran's Correspondence, June 26, 2009.  Thereafter, the RO issued a SOC in May 2010, pertaining only to the issue of entitlement to an increased disability rating for the lumbar spine.  The Veteran did not submit a VA Form 9 to perfect this appeal.  Thus, this issue will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA].
The issue of entitlement to service connection for a bilateral ear disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, during the October 2008 VA audiological examination, the Veteran presented with retracted tympanic membranes and middle ear and/or Eustachian tube pathology.  The RO has not yet addressed the question of whether the Veteran suffers from an additional bilateral ear disability, to include Eustachian tube pathology.  Accordingly, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 10 percent for cervical strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from left ear hearing loss as a result of a disease or injury in active duty service.


CONCLUSION OF LAW

1.  Right ear hearing loss was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


2.  Left ear hearing loss was incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for left ear hearing loss, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service connection for right ear hearing loss decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The June 2008 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in October 2008 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.
II.  The Merits of the Claim

The Veteran contends that he currently suffers from bilateral hearing loss that is the result of his exposure to loud noise during his time in active duty service.  After a thorough review of the claims file, the Board disagrees.
Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 
(West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In the alternative, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Analysis

During the October 2008 VA audiological examination, puretone threshold audiometry examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
25
20
LEFT
25
45
25
65
55

Maryland CNC word list speech recognition scores were listed as 96 percent in each ear.  Based upon the requirements set forth in 38 C.F.R. § 3.385, the Veteran does not suffer from right ear hearing loss for VA purposes.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosed right ear hearing loss, service connection may not be granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for right ear hearing loss must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
With respect to left ear hearing loss, as noted above, the Veteran has established that he does suffer from hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  Thus, the Veteran has satisfied element (1) under Shedden, current disability.  See Shedden, supra.

Turning to element (2) under Shedden, in-service disease or injury, the Board notes that upon entry into active duty service, the Veteran's left ear audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
5
5

See Standard Form (SF) 88, Service Entrance Examination Report, June 16, 1982.  In November 1983, a reference audiogram noted the Veteran's audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
5
5

See Service Treatment Record, November 28, 1983.  A July 1987 periodic non-flying examination report revealed the following audiometric findings for the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
0
10
15

See SF 88, Periodic Non-Flying Service Examination Report, July 23, 1987.  In July 1989, a reference audiogram indicated the Veteran's left ear audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
10
10

See Service Treatment Record, July 6, 1989.  In July 1993, a reference audiogram indicated the Veteran's left ear audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
10

See Service Treatment Record, July 15, 1993.  An August 1993 periodic non-flying examination report revealed the following audiometric findings for the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
10

See SF 88, Periodic Non-Flying Service Examination Report, August 19, 1993.  In November 1994, a reference audiogram indicated the Veteran's left ear audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
0
10
25

See Service Treatment Record, November 20, 1994.  In November 1995, a reference audiogram indicated the Veteran's left ear audiometric findings as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
10
10

See Service Treatment Record, November 15, 1995.

The next available audiogram is dated in April 2000.  At that time, the Veteran's audiometric findings for his left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
-5
5
10

See Service Treatment Record, April 24, 2000.  In December 2001, a reference audiogram noted the following for the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
5
15
10

See Service Treatment Record, December 4, 2001.  In February 2003, reference audiometric findings indicated the following:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
5
5
15

See Service Treatment Record, February 11, 2003.  In May 2004, reference audiometric findings indicated the following:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
0
5
15
See Service Treatment Record, May 24, 2004.  

The Veteran was seen by ENT and Allergy Associates of South Georgia in March 2005, with complaints associated with his left ear.  He reported that two weeks prior to his appointment, he was bending over and he felt like his left ear filled with fluid.  It sounded hollow with decreased hearing.  The Veteran did not report any pain or allergies.  Examination of the left ear revealed no cerumen and a tympanic membrane that was retracted with an amber serous effusion.  His white tympanic membrane was white and mobile.  The examiner stated that the Veteran had a left serous otitis media, acute in onset, with no clear etiology.  He was placed on antibiotics and informed that a left tympanostomy tube may be considered in the future.  See Private Treatment Record, ENT and Allergy Associates of South Georgia, March 16, 2005.

The final in-service audiogram of record was dated in July 2005.  At that time, audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
0
10
25

See Service Treatment Record, July 18, 2005.  

In September 2006, the Veteran was seen again by ENT and Allergy Associates of South Georgia for evaluation of his hearing.  He was noted to have a shift in his baseline.  A strong history of noise exposure was noted due to the Veteran's work on aircraft engines.  Examination showed both tympanic membranes to be white and mobile.  The audiogram showed a bilateral mild low frequency connective loss in both ears.  The examiner diagnosed the Veteran with bilateral low frequency conductive hearing loss and some mild Eustachian tube dysfunction with no fluid.  See Private Treatment Record, ENT and Allergy Associates of South Georgia, September 13, 2006.

It is clear from a review of the aforementioned evidence that the Veteran experienced a significant threshold shift in his left ear hearing during his time in active duty service.  Further, his Department of Defense Form 214 indicated that his military occupational specialty (MOS) was that of aircraft hydraulic craftsman.  Based on the audiological evidence and the Veteran's MOS, the Board concedes that he was exposed to loud noise while in service.  Thus, Shedden element (2) has been satisfied.  See Shedden, supra.

Turning to crucial Shedden element (3), nexus, the Board is aware of the October 2008 VA audiological examination findings.  While it is clear that the Veteran was diagnosed with left ear hearing loss for VA purposes during this examination, the VA examiner stated that the Veteran utilized hearing protection while in service and there was no evidence of a threshold shift in service, and only likely low frequency conductive hearing was noted on the September 2006 private treatment record.  The VA examiner stated that this was inconsistent with noise exposure and more consistent with the Eustachian tube dysfunction referenced at that time.  At the time of the October 2008 VA examination, only conductive hearing loss was noted with no sensorineural hearing loss noted.  Given the evidence, the VA examiner concluded that the Veteran's hearing loss was not caused by or a result of his military noise exposure.  His current left ear hearing loss appeared to be most likely due to middle ear pathology.  See VA Audiological Examination Report, October 14, 2008.

Initially, the Board notes that the October 2008 VA medical opinion is not based upon a factual premise.  The VA examiner stated that there was no evidence of a threshold shift in the Veteran's left ear hearing.  This is clearly not the case.  As evidence in the Veteran's service treatment records cited above, his left ear hearing acuity clearly decreased during his time in active duty service.  Further, the Veteran's MOS exposed him to excessive noise during service.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, it is unclear which service records the VA examiner based the October 2008 opinion upon.  The Board does not find this opinion to be credible in any way and affords it no probative value.

As noted above, in September 2006, the Veteran sought private treatment for his hearing loss.  A strong history of noise exposure was noted due to the Veteran's work on aircraft engines and the associated audiogram showed a bilateral mild low frequency connective loss in both ears.  See Private Treatment Record, ENT and Allergy Associates of South Georgia, September 13, 2006.  This statement provides the necessary nexus to establish that the Veteran's current left ear hearing loss is due to his time in active duty service.

Further, the Board finds the Veteran's claim regarding his left ear hearing loss since before his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and it is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).

Therefore, with granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for left ear hearing loss is warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and medical evidence of a nexus between the in-service injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); Shedden, supra.





ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.


REMAND

As noted above, correspondence dated in June 2009, indicated that the Veteran disagreed with the disability ratings associated with his back.  See Veteran's Correspondence, June 26, 2009.  While the issue of entitlement to an increased disability rating for the lumbar spine has already been dispensed with, the question of whether the Veteran is entitled to an increased disability rating for cervical strain remains.  

The RO issued the original rating decision granting entitlement to service connection for cervical strain in December 2008.  In June 2009, clearly within one year of the aforementioned rating decision, the Veteran submitted his NOD.  Since the filing of a NOD initiates appellate review, this claim must be remanded for the preparation of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case for the issue of entitlement to an initial disability rating in excess of 10 percent for cervical strain.  The Veteran should also be provided with notification that he must submit a timely substantive appeal to finalize the appeal of this issue.  If not, the appeal should be closed at the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


